Case 3:13-cv-00082-CRS-CHL Document 606 Filed 03/08/21 Page 1 of 1 PageID #: 29587




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


  CAUDILL SEED AND WAREHOUSE COMPANY, INC.                                             PLAINTIFF

  vs.                                                    CIVIL ACTION NO. 3:13-CV-82-CRS

  JARROW FORMULAS, INC.                                                              DEFENDANT


                                         FINAL JUDGMENT



         IT IS HEREBY ORDERED AND ADJUDGED that:

         1. Final judgment is entered in accordance with the jury’s verdicts (DN 435).

         2. Judgment is entered in favor of the plaintiff, Caudill Seed and Warehouse Company,

             Inc., and against Jarrow Formulas, Inc., in the following amounts:

             (a) The sum of $2,427,605.00 in damages awarded by the jury;

             (b) The sum of $1,000,000.00 in exemplary damages;

             (c) The sum of $3,254,303.50 in attorneys’ fees; and

             (d) The sum of $69,871.82 in costs.



  There being no just reason for delay in its entry, this is a final and appealable judgment.




                              March 5, 2021
